Exhibit 10.90

EXECUTION

AMENDMENT NO. 2

TO MASTER REPURCHASE AGREEMENT

Amendment No. 2, dated as of December 31, 2013 (this “Amendment”), among CREDIT
SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (the “Buyer”), PENNYMAC OPERATING
PARTNERSHIP, L.P. (the “Seller”) and PENNYMAC MORTGAGE INVESTMENT TRUST (the
“Guarantor”).

RECITALS

The Buyer, the Seller and the Guarantor are parties to that certain Master
Repurchase Agreement, dated as of September 28, 2012 (as amended by Amendment
No. 1, dated as of May 8, 2013, the “Existing Repurchase Agreement”; and as
further amended by this Amendment, the “Repurchase Agreement”). The Guarantor is
a party to that certain Guaranty (the “Guaranty”), dated as of September 28,
2012, as the same may be further amended from time to time, by the Guarantor in
favor of Buyer. Capitalized terms used but not otherwise defined herein shall
have the meanings given to them in the Existing Repurchase Agreement and
Guaranty, as applicable.

The Buyer, the Seller and the Guarantor have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement. As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required the Guarantor to ratify and affirm the
Guaranty on the date hereof.

Accordingly, the Buyer, the Seller and the Guarantor hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

SECTION 1. Profitability. Section 14.dd. of the Existing Repurchase Agreement is
hereby amended by deleting clause (iii) in its entirety and replacing it with
the following:

 

  (iii) Maintenance of Profitability. Guarantor shall maintain profitability of
at least $1.00 in Net Income for at least one of the two prior Test Periods.

SECTION 2. Conditions Precedent. This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:

2.1 Delivered Documents. On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

(a) this Amendment, executed and delivered by duly authorized officers of the
Buyer, the Seller and the Guarantor;

 

-1-



--------------------------------------------------------------------------------

(b) Amendment No. 6, dated as of the date hereof to that certain Pricing Side
Letter dated September 28, 2012, among Buyer, Seller and Guarantor; and

(c) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

SECTION 3. Representations and Warranties. Seller hereby represents and warrants
to the Buyer that it is in compliance with all the terms and provisions set
forth in the Repurchase Agreement on its part to be observed or performed, and
that no Event of Default has occurred and is continuing, and hereby confirms and
reaffirms the representations and warranties contained in Section 13 of the
Repurchase Agreement.

SECTION 4. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 5. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts (including by facsimile or .pdf),
each of which shall be an original and all of which taken together shall
constitute one and the same instrument.

SECTION 6. Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

SECTION 8. Reaffirmation of Guaranty. The Guarantor hereby ratifies and affirms
all of the terms, covenants, conditions and obligations of the Guaranty and
acknowledge and agree that the term “Obligations” as used in the Guaranty shall
apply to all of the Obligations of Seller to Buyer under the Pricing Side Letter
and the Repurchase Agreement, as amended hereby.

[Remainder of page intentionally left blank]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer By:  

/s/ Adam Loskove

  Name:   Adam Loskove   Title:   Vice President PennyMac Operating Partnership,
L.P., as Seller By:  

/s/ Pamela Marsh

  Name:   Pamela Marsh   Title:   Executive Vice President, Treasurer PennyMac
Mortgage Investment Trust, as Guarantor By:  

/s/ Pamela Marsh

  Name:   Pamela Marsh   Title:   Executive Vice President, Treasurer

Signature Page to Amendment No. 2 to Master Repurchase Agreement